WO                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA




In re Crash of Aircraft N93PC          )                  No. 3:15-cv-0112-HRH
                                       )                    [Consolidated with
on July 7, 2013, at Soldotna, Alaska   )                 No. 3:15-cv-0113-HRH and
_______________________________________)                  No. 3:15-cv-0115-HRH]


                                         ORDER

                             Plaintiffs’ Motion in Limine No. 5

       Plaintiffs move to exclude certain opinions and testimony of defense experts Winn,

Orloff, Gabrielson, Studtmann,1 Roderick, and Madden.2 This motion is opposed.3 Oral

argument was requested but is not deemed necessary.

                                         Background

       On July 7, 2013, a deHavilland DHC-3 “Otter” airplane operated by Rediske Air, Inc.

and piloted by Walter Rediske crashed shortly after takeoff from the Soldotna Airport.

Rediske and all of the passengers on board were killed in the crash. Plaintiffs, which are the



       1
         Although expert David Studtmann is not listed in the title of the instant motion,
plaintiffs presented argument as to Studtmann in their opening brief, and in their reply brief,
plaintiffs expressly state that they are moving to exclude Studtmann’s opinions as they relate
to the accident aircraft’s weight and balance and its kinematics.
       2
        Docket No. 429.
       3
        Docket No. 458.

                                              -1-


           Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 1 of 7
estates of the passengers and Rediske, assert wrongful death, negligence, strict product

liability, and breach of warranty claims against Honeywell.

       Robert Winn, Kenneth Orloff, Thomas Gabrielson, Paul Roderick, David Studtmann,

and Mark Madden have all been identified as expert witnesses by Honeywell. Pursuant to

Rule 702, plaintiffs now move to exclude certain opinions and testimony from these experts.

                                         Discussion

              Rule 702 of the Federal Rules of Evidence provides that expert
              opinion evidence is admissible if: (1) the witness is sufficiently
              qualified as an expert by knowledge, skill, experience, training,
              or education; (2) the scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the evidence
              or to determine a fact in issue; (3) the testimony is based on
              sufficient facts or data; (4) the testimony is the product of
              reliable principles and methods; and (5) the expert has reliably
              applied the relevant principles and methods to the facts of the
              case.

City of Pomona v. SQM North America Corp., 750 F.3d 1036, 1043 (9th Cir. 2014). “Before

admitting expert testimony into evidence, the district court must perform a ‘gatekeeping role’

of ensuring that the testimony is both ‘relevant’ and ‘reliable’ under Rule 702.” United

States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir. 2019) (quoting Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993)).

       “Relevancy simply requires that ‘the evidence logically advance a material aspect of

the party’s case.’” Id. (quoting Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463

(9th Cir. 2014)). “Expert testimony which does not relate to any issue in the case is not

relevant and, ergo, non-helpful.” Daubert, 509 U.S. at 591.

                                             -2-


        Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 2 of 7
       “‘[R]eliability’ . . . requires that the expert’s testimony have ‘a reliable basis in the

knowledge and experience of the relevant discipline.’” Ruvalcaba-Garcia, 923 F.3d at 1188-

89 (quoting Barabin, 704 F.3d at 463). “The district court must assess whether ‘the

reasoning or methodology underlying the testimony is scientifically valid’ and ‘properly can

be applied to the facts in issue[.]’” Id. at 1189 (quoting Daubert, 509 U.S. at 592–93). “‘The

district court is not tasked with deciding whether the expert is right or wrong, just whether

his testimony has substance such that it would be helpful to a jury.’” City of Pomona, 750

F.3d at 1044 (quoting Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960,

969-70 (9th Cir. 2013)). “The court must assess the expert’s reasoning or methodology,

using as appropriate criteria such as testability, publication in peer-reviewed literature,

known or potential error rate, and general acceptance.” Id. at 1044. “But these factors are

meant to be helpful, not definitive, and the trial court has discretion to decide how to test an

expert’s reliability as well as whether the testimony is reliable, based on the particular

circumstances of the particular case.” Id. (citation omitted).

       Plaintiffs first move to exclude the experts’ opinions and testimony as they relate “to

the accident aircraft’s weight & balance during the accident flight and the aircraft’s

kinematics (speed, altitude, pitch) during the accident flight[.]”4 Plaintiffs argue that these

opinions and testimony should be excluded because they are unreliable as the experts relied



       4
       Plaintiffs’ Motion to Exclude Testimony of Defendants Experts Winn, Orloff,
Gabrielson, Roderick, and Madden at 1, Docket No. 429.

                                              -3-


           Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 3 of 7
entirely on the NTSB weight and balance, video, and kinematics studies to form their

opinions. And, plaintiffs argue, as they did in their motion in limine No. 3, that the NTSB

studies are untrustworthy and not reliable and thus are inadmissible. Plaintiffs also argue that

the experts’ weight and balance and kinematics opinions and testimony are unreliable

because the experts did not “conduct their own independent analysis to confirm the results

of the NTSB studies[.]”5

       These are the same arguments that plaintiffs made as to defense expert Carducci in

their motion in limine No. 4. And, these arguments fail for the same reasons set out by the

court in its order on plaintiffs’ motion in limine No. 4 which is being entered concurrently

with this order. Even though the NTSB studies are inadmissible, the experts could

reasonably rely on them because they are the type of evidence that experts in the field

typically rely on. As to any argument that the experts did not do their own independent

testing, some of the experts appear to have done some of their own testing but even if they

did not, that does not mean that their opinions should be excluded. “Under Rule 703, an

expert may rely on tests not performed by him if ‘experts in the particular field would

reasonably rely on those kinds of facts or data in forming an opinion on the subject.’”

Romero by and through Ramos v. S. Schwab Co., Case No. 15-CV-815-GPC-MDD, 2017

WL 5885543, at *10 (S.D. Cal. Nov. 29, 2017) (quoting Fed. R. Evid. 703). Thus, the

experts who are the subject of the instant motion are not precluded from offering opinions


       5
        Id. at 2.

                                              -4-


           Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 4 of 7
and testimony as “to the accident aircraft’s weight & balance during the accident flight and

the aircraft’s kinematics (speed, altitude, pitch) during the accident flight[.]”6

       Plaintiffs next move to exclude the experts’ opinions about what actions the pilot took

in the cockpit during the accident flight as these opinions are nothing more than speculation.

When Winn was asked if “we . . . have any actual knowledge of what Rediske was doing

with the controls, meaning the yoke, prior . . . to the plane rolling off to the right[,]” he

testified that “we don’t have first-hand knowledge, but we have some strong suspicions[.]”7

Orloff testified that the pilot “ran out of elevator control as [the accident airplane] was

pitching up. There was really nothing he could do.”8 Orloff was then asked if this was

“based on the assumption that once the aircraft started to pitch up that Mr. Rediske would

have pushed – pushed the yoke forward” and he answered: “Absolutely.”9 But, Orloff also

testified that he did not have any way of knowing exactly what Mr. Rediske was doing in the

cockpit on the day of the accident.10 Plaintiffs also contend that Gabrielson has opined that


       6
       Plaintiffs’ Motion to Exclude Testimony of Defendants Experts Winn, Orloff,
Gabrielson, Roderick, and Madden at 1, Docket No. 429.
       7
       Video Deposition of Robert C. Winn at 63:24-64:6, Exhibit B, Plaintiffs Motion to
Exclude Testimony of Defendants Experts Winn, Orloff, Gabrielson, Roderick, and Madden,
Docket No. 429.
       8
       Deposition of Kenneth L. Orloff, Ph.D., at 64:3-4, Exhibit D, Plaintiffs Motion to
Exclude Testimony of Defendants Experts Winn, Orloff, Gabrielson, Roderick, and Madden,
Docket No. 429.
       9
        Id. at 64:5-9.
       10
           Id. at 130:20-23.

                                              -5-


           Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 5 of 7
the pilot manipulated the throttle during the accident flight but they argue that this opinion

is pure speculation as Gabrielson has no way of knowing what the pilot did during the

accident sequence.

       This is the same argument that plaintiffs raised in their motion in limine No. 4 as to

defense expert Carducci. In its order on that motion in limine, the court determined that

Carducci could testify as to what a reasonable and prudent pilot might have done in similar

circumstances, but he cannot testify as to what Mr. Rediske was thinking or perceiving

during the accident sequence. The court also determined that there are inferences that can

be drawn from the facts and evidence that are available to Carducci as to what the pilot might

have been doing in the cockpit during the accident sequence and that Carducci could offer

testimony as to these inferences. The experts who are the subject of the instant motion may

testify in the same manner. They may testify as to what a reasonable and prudent pilot might

have done under similar circumstances and they may offer testimony as to the inferences that

can be drawn from the facts and evidence as to what the pilot might have been doing in the

cockpit during the accident sequence. They are precluded from testifying as to what Mr.

Rediske was thinking or perceiving during the accident sequence.

                                         Conclusion

       Plaintiffs’ motion in limine No. 5 is granted in part and denied in part. The motion

is granted as to any testimony or opinions from Winn, Orloff, Gabrielson, Studtmann,




                                             -6-


        Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 6 of 7
Roderick, or Madden as to what the accident pilot was perceiving or thinking during the

accident sequence. The motion is otherwise denied.

      DATED at Anchorage, Alaska, this 4th day of August, 2021.

                                                /s/ H. Russel Holland
                                                United States District Judge




                                          -7-


       Case 3:15-cv-00112-HRH Document 539 Filed 08/04/21 Page 7 of 7
